DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-02-00039-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CAMDEN PROPERTY TRUST, SWP 
PROPERTIES I, L.P., TEXAS FELCOR
LODGING I LIMITED PARTNERSHIP,§
	APPEAL FROM THE 160TH
TOLAKO LIMITED PARTNERSHIP,
WILSON WORLD HOTEL-IRVING, INC.,
APPELLANTS


V.§
	JUDICIAL DISTRICT COURT OF

DALLAS COUNTY FLOOD CONTROL
DISTRICT NO. 1, ROBERT M. NELSON,
HAZEL O'NEAL CARR, DAVID R. DENISON,
HELEN D. CARR, E.J. "BO" NEWTON AND
PUTNAM INVESTMENTS, INC.
APPELLEES§
	DALLAS COUNTY, TEXAS




PER CURIAM
	By opinion delivered on June 20, 2002, this court severed and dismissed all claims of
Appellant Wilson World Hotel-Irving, Inc. ("Wilson World") and Dallas County Flood Control
District No. 1 ("District") against each other and all claims of Wilson World against all other parties
to this appeal.  Camden Prop. Trust v. Dallas County Flood Control Dist. No. 1, No. 12-02-00039-CV (Tex. App.- Tyler June 12, 2002, no pet.) (not designated for publication), 2002 WL 1292992.
On August 14, 2002, this court granted a joint motion filed by the remaining Appellants and the
Appellees requesting the abatement of this appeal until the earlier of December 20, 2002 or the filing
of a motion to dismiss.  The parties have now filed an agreed joint motion to dismiss, which has been
signed by the attorneys for all parties.  The motion represents that the parties have entered into a
settlement agreement and no longer wish to proceed with this appeal.  Furthermore, the parties have
agreed that costs are to be taxed against the party incurring same and that the mandate should issue
immediately.  Tex. R. App. P. 18.1(c) (mandate to issue earlier than specified in rule if parties agree). 
Because the parties have met the requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted,
the appeal is dismissed, and the costs are taxed against the parties who incurred them.  The mandate
shall issue immediately.

Opinion delivered December 20, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.




















(DO NOT PUBLISH)